         Case 4:20-cr-00037-BLW Document 67 Filed 01/07/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



UNITED STATES OF AMERICA,
                                                 Case No. 4:20-cr-00037-BLW
          Plaintiff,
                                                 ORDER
  vs.

HEATH DUNN,

          Defendant.



        Before the Court is Defendant Heath Dunn’s Motion for Temporary Furlough,

requesting release from custody to attend the memorial services of his father scheduled for

January 9, 2021, in Parker, Idaho. (Dkt. 64.) Alternatively, Defendant requests that the

United States Marshals Service transport him to a private viewing of his deceased father.

The motion indicates that the Government does not oppose the alternative request for a

private viewing.

                                     DISCUSSION

        This Court is well acquainted with Defendant and this case, having presided over

Dunn’s initial appearance, detention hearing, and previous motion for release. (Dkts. 10,

14, 30.) The Court ordered Dunn detained on February 10, 2020, and denied Dunn’s motion

for release on April 6, 2020. (Dkts. 16, 30.) Notably, the Court found that Dunn posed a



ORDER - 1
         Case 4:20-cr-00037-BLW Document 67 Filed 01/07/21 Page 2 of 3




serious danger to the community and is a flight risk considering Dunn’s long criminal

history including crimes of violence; history of failing to appear; and pretrial release and

probation violations. The Court also weighed the Government’s proffer of the evidence

supporting the charges against Dunn which included: being caught transporting an

exceptionally large amount of methamphetamine; his admissions to trafficking

methamphetamine; his efforts to destroy evidence and reveal the identities of confidential

informants; his failure to appear in state court proceedings stemming from the same

conduct charged in this case; and his being found in possession of a stolen vehicle. (Dkt.

30.)

       On July 22, 2020, Dunn entered a guilty plea to count two of the Indictment charging

possession with intent to distribute methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A). (Dkt. 36.) Dunn is currently awaiting an evidentiary and

sentencing hearing set for March 16, 2021. (Dkt. 61.)

       Having reviewed the motion for furlough as well as the entire record in this matter

and being fully advised in the premises, the Court will deny the motion. Dunn is a high risk

of flight and poses a serious danger to the safety of others if released, even temporarily.

For the same reasons, the Court finds the alternative request for a private viewing facilitated

by the United States Marshals Service is not warranted given the seriousness of Dunn’s

risk of flight and dangerousness. The Court has every confidence in the United States

Marshals Service, but finds the significant risks Dunn poses simply do not warrant either

his release or extraordinary transport, particularly given the ongoing state of the COVID-

19 pandemic.



ORDER - 2
       Case 4:20-cr-00037-BLW Document 67 Filed 01/07/21 Page 3 of 3




                                 ORDER

     NOW THEREFORE IT IS HEREBY ORDERED that the Motion (Dkt. 64) is

DENIED.

                                        DATED: January 7, 2021


                                        _________________________
                                        Honorable Candy W. Dale
                                        United States Magistrate Judge




ORDER - 3
